Citation Nr: 1036527	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for gout.  

2.  Entitlement to service connection for polyuria.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial compensable evaluation for service-
connected left little finger laceration.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Fargo, North Dakota (the RO).  In 
a July 2004 rating decision, the RO granted service connection 
for a left little finger laceration; a noncompensable disability 
rating was assigned effective December 16, 2003.  In October 
2005, the RO denied the Veteran's service connection claim for 
polyuria, and denied an application to reopen a claim for service 
connection for gout.  In March 2006, the RO denied service 
connection for tinnitus.   

The Veteran appealed the denials of service connection, and the 
issue of entitlement to an initial compensable evaluation for his 
left little finger laceration.  In August 2009, the Board denied 
the claims.  

The appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).   In June 2010, while his case was pending at the 
Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate the Board's August 2009 decision.  That same month, the 
Court issued an Order vacating the August 2009 Board decision.  

The Board notes that the Joint Motion states that the Board's 
August 2009 decision was not contested and should not be 
disturbed as to the issues of service connection for chronic 
fatigue syndrome, obstructive sleep apnea, diabetic retinopathy, 
polyphagia, polydipsia, blurred vision, nausea, dry mouth, 
excessive sweating, abdominal pain and leg pain, its 
determination that new and material evidence had not been 
submitted to reopen claims for service connection for bilateral 
hearing loss, refractive error, headaches, a lung disorder, a 
back disability, and vertigo, its denial of an earlier effective 
date for a total disability evaluation based on individual 
unemployability (TDIU), its denial of a claim for compensation 
pursuant to 38 U.S.C. § 1151 for denial of a treadmill and an 
inferior whirlpool bath, and for diabetes mellitus, its 
determination that discontinuance of services under Title 38, 
United States Code, Chapter 31, Vocational Rehabilitation 
Services, Independent Living Program was proper, and its denial 
of a claim for special monthly compensation based on the need for 
regular aid and attendance or housebound status.  The Board notes 
that the Joint Motion erroneously indicated that the Board's 
August 2009 decision determined new and material evidence had not 
been submitted to reopen a claim for service connection for 
otitis externa, and that this issue was not contested.  However, 
the Board actually reopened this claim, and remanded it for 
additional development.  

Finally, the Joint Motion noted that in August 2009, the Board 
remanded the issues of: whether new and material evidence has 
been submitted that is sufficient to reopen a previously-denied 
claim for service connection for bruxism and obesity, entitlement 
to an effective date prior to December 16, 2003 for an award of 
service connection for a laceration of the left little finger, 
and service connection for an upper respiratory infection, a skin 
disorder, fibromyalgia, and hemorrhoids.  These claims remain 
under development (along with the issue of service connection for 
otitis externa), and a supplemental statement of the case as to 
these issues has not yet been provided to the Veteran.  See 
38 C.F.R. § 19.31 (2009).  Accordingly, these issues are not 
before the Board at this time.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2003, the RO 
denied the Veteran's claim for service connection for gout.  

2.  The evidence received since the RO's August 2003 decision 
denying the Veteran's claim for service connection for gout, 
which was not previously of record, and which is not cumulative 
of other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, and 
is not so significant, that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The Veteran does not have polyuria, or tinnitus, that was 
caused or aggravated by his service, or by a service-connected 
disability.  

4.  The Veteran's service-connected left little finger laceration 
is not shown to be productive of a scar of an area or areas 
exceeding 6 square inches (38.7 cm. squared), a scar that is 
superficial and poorly nourished, with repeated ulceration, a 
scar that is tender and painful on objective demonstration, or 
that is unstable, or to be productive of a limitation of 
function.   


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 2003 decision denying the Veteran's claim for service 
connection for gout; the claim for gout is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

2.  Polyuria, and tinnitus, were not caused or aggravated by the 
Veteran's service, or by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).  

3.  The criteria for an initial compensable evaluation for 
service-connected left little finger laceration have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.118, 
Diagnostic Codes 5230, 7801- 7805 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board initially notes that in its (vacated) August 2009 
decision, it stated that the RO denied a claim for service 
connection for gout in August 2003, that there was no appeal, and 
that in October 2005 (the RO decision on appeal), the RO 
determined that new and material evidence had not been presented.  
Despite this, the Board analyzed the claim as a direct claim for 
service connection.  However, given that the aforementioned 
August 2003 RO denial of this claim became final, see 38 U.S.C.A. 
§ 7105(c)(West 2002 & Supp. 2007), a "new and material" 
analysis is appropriate.  

In August 2003, the RO denied a claim for service connection for 
gout.  There was no appeal, and the RO's decision became final.  
See 38 U.S.C.A. § 7105(c).  

In November 2004, the Veteran filed to reopen the claim, and in 
October 2005, the RO determined that new and material evidence 
had not been received to reopen the claim.  The Veteran has 
appealed.   

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.   38 C.F.R. 
§ 3.156(a) (2009).   

In the Veteran's statements received since he filed his claim in 
November 2004, he asserts that, "I have had gout my entire life, 
after leaving the Army," and that his gout may be related to his 
flat feet, or to medications that he takes for control of  his 
blood pressure.  See Veteran's letters, dated in July and 
November of 2005.  Service connection is currently in effect for 
posttraumatic stress disorder (PTSD), diabetes mellitus, 
bilateral pes planus, hypertension, gastroesophageal reflux 
disease, peripheral neuropathy of the bilateral lower 
extremities, erectile dysfunction, and a laceration of the left 
little finger.  The Veteran has raised the possibility of 
secondary service connection for gout, and this theory of 
entitlement was not addressed in the RO's August 2003 decision.  
However, without more, a mere assertion of a new theory for 
service connection is insufficient to reopen a claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record) (emphasis added).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject of 
the granting of service connection for the aggravation of a 
nonservice-connected condition by a service- connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new version of 
the regulation provides that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.

The Board finds (for all claims on appeal) that no prejudice to 
the Veteran in evaluating the secondary service connection 
aspects of the claims under either the old or new criteria, which 
came in effect in October 2006 to address the Allen decision.  
The Board has reviewed this case under both Allen and the old and 
new criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).   

The most recent and final denial of this claim was in August 
2003.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's August 2003 rating 
decision included the Veteran's service treatment reports, which 
did not show any relevant treatment.  The Veteran's separation 
examination report, dated in February 1970, showed that his feet 
were clinically evaluated as normal.  An accompanying "report of 
medical history" showed that he denied having a history of foot 
trouble, swollen or painful joints, or "arthritis or 
rheumatism."    

As for the post-service medical evidence, it consisted of VA and 
non-VA treatment reports dated between 1971 and 2003.  This 
evidence showed findings of gout beginning in 1999.  A decision 
of the Social Security Administration (SSA) showed that the SSA 
determined that the Veteran was disabled as of April 2001 due to 
disorders not in issue.  The SSA's decision noted that there was 
evidence that he had been taking medication for gout since 1995.   

At the time of the RO's August 2003 decision, the evidence showed 
no inservice treatment for gout.  Even assuming that the 
reference in the SSA's decision to   history of medication for 
gout as of 1995 was sufficient to show the existence of gout at 
that time, this would establish the existence of gout no earlier 
than 25 years after separation from service.  In addition, there 
was no competent evidence linking gout to the Veteran's service, 
or to show that gouty arthritis was manifest to a compensable 
degree within one year of separation from service.  The RO 
therefore determined that the preponderance of the evidence was 
against the claim.  

Evidence received since the RO's August 2003 decision consists of 
VA and non-VA reports, dated between 2003 and 2009.  Overall this 
evidence shows that the Veteran received additional treatment for 
his previously diagnosed gout.  

This evidence, that was not of record at the time of the August 
2003 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  None of this evidence is dated prior 
to 2003, which is 33 years following separation from service, and 
none of this evidence includes competent evidence to show that 
the Veteran has gout that was caused or aggravated by his 
service, or by a service-connected disability, or that gouty 
arthritis was manifested to a compensable degree within one year 
of separation from service.  The claim is therefore not reopened.  

The only other pertinent evidence received since the August 2003 
denial of the claim consists of written testimony from the 
Veteran.  However, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied claim.  
Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  Service Connection

The Veteran asserts that service connection is warranted for 
tinnitus, and polyuria.  He argues that he has tinnitus due to 
exposure to loud noise during service, to include driving trucks 
without mufflers in Vietnam, or that is related to inservice 
treatment for otitis externa (service connection is not currently 
in effect for otitis externa).  He has also asserted that his 
polyuria is secondary to his service-connected diabetes.  See 
Veteran's letters, dated in October 2004, and June 2005. 

The Veteran's service reports shows that his military 
occupational specialty was heavy truck driver, and that his 
primary duty for much of his service involved driving vehicles.  
As for post-service noise exposure, the Veteran has post-service 
employment as a truck driver, construction, and factory 
worker/assembler.   See e.g., April 2001 SSA decision; March 1999 
hearing transcript.  

As an initial matter, the law provides that, in the case of any 
veteran who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence of an injury incurred in 
service shall be accepted as sufficient proof of service 
incurrence of the injury if the evidence is consistent with 
circumstances of service and notwithstanding that there is no 
official record of service incurrence of the injury.  38 U.S.C.A. 
§ 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 
6256-6258 (2000).  

The Veteran's personnel record (DA Form 20) indicates that he 
received the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal, and that he served in Vietnam with a 
transportation company as a heavy truck driver.  He is not shown 
to have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 12-99 
at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  To the extent that the RO granted service 
connection for PTSD in March 1988, as previously stated, 
conclusive evidence of participation in combat is not shown, and 
the RO's decision does not even list any verified stressors.  
Accordingly, the Board finds that participation in combat is not 
shown.  In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.  Furthermore, to the extent that medical 
examiners may have concluded that the Veteran has a disability 
due to combat, these were based on an oral history as provided by 
the Veteran, and are otherwise lacking in a factual basis so as 
to outweigh the information in the Veteran's service records and 
the service treatment reports.  See e.g., Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 (1994); 
see also M21-1MR, Part III.iv.4.H.29.i.  Finally, the Board 
points out that although the claims files do not currently 
contain evidence to show that the Veteran participated in combat, 
even assuming arguendo that this was established, 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a diagnosis, 
and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In 
this case, as discussed below, there is no competent medical 
nexus evidence associating tinnitus with the Veteran's service.  

The Veteran's service treatment reports do not show any relevant 
treatment.  In this regard, in December 1969, he was treated for 
otitis externa, however, there were no findings or notations of 
tinnitus at that time.  The Veteran's separation examination 
report, dated in February 1970, shows that his ears, drums, and 
genitourinary system, were all clinically evaluated as normal.  
In an accompanying "report of medical history" he denied having 
a history of frequent or painful urination, kidney stone or blood 
in urine, "ear, nose, or throat trouble," running ears, or 
hearing loss.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1971 and 2009.  This evidence 
includes VA progress notes, which show that on a few occasions 
between July 2000 and 2001, the Veteran was noted to complain of 
tinnitus in his right ear.  A May 2003 VA progress note shows 
that the examiner stated, "He also has tinnitus probably from 
the high frequency hearing loss in each ear."  Overall numerous 
VA progress notes show that the Veteran denied having urinary 
symptoms (but not specifically polyuria, except in January 2001, 
and March 2003).  In March 2006, there was a complaint of 
decreased urinary frequency.  An April 2006 VA diabetes mellitus 
report notes a number of urinary symptoms, but not polyuria.  
There are some notations of urinary obstruction in VA progress 
notes dated between 2007 and 2008, and a notation of urinary 
hesitancy related to BPH (benign prostatic hypertrophy) in an 
October 2009 VA diabetes mellitus examination report.  

The Board finds that the claims must be denied.  The Veteran's 
service treatment reports do not show that he received any 
relevant treatment, nor were either of the claimed conditions 
shown in the Veteran's separation examination report.  Therefore, 
chronic conditions are not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, with 
regard to the claim for polyuria, the Board finds that the 
preponderance of the evidence shows that the Veteran does not 
have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from service 
in order to merit an award of compensation).  Briefly stated, 
there does not appear to be any competent evidence of record to 
show that the Veteran has polyuria, nor is there any competent 
evidence to show that this condition was caused by, or aggravated 
by, service, or a service-connected condition, and this claim 
must therefore be denied on any basis.  E.g., 38 C.F.R. §§ 3.303, 
3.310, and Allen.  

With regard to the claim for tinnitus, the Board first finds that 
the Veteran is not a credible historian.  The Veteran's service 
treatment reports do not show any relevant treatment.  Although 
the Veteran has stated that he has had tinnitus since his 
service, see e.g., August 2006 statement, the earliest medical 
evidence of tinnitus comes in 2000, about 30 years after service, 
following post-service employment in construction, factory work, 
and driving a truck.  Notwithstanding a few reports of tinnitus 
between 2000 and 2001, and in 2005, the claims files contain 
findings which indicate that he repeatedly denied having tinnitus 
between 2004 and 2009.  In addition, the SSA's April 2001 
decision contains a lengthy analysis of the Veteran's claim that 
he was disabled, to include a discussion of his claimed symptoms, 
the medical evidence and other evidence.  The SSA Administrative 
Law Judge concluded, "the undersigned does not accept the 
claimant's statements and testimony as credible [or] reliable."  
The medical evidence further shows that between 2007 and 2008 he 
repeatedly told health care providers that he only used alcohol 
on "rare" occasions prior to 2007, however, his medical records 
show that since 1998 he has repeatedly been noted to have a 
history of alcoholism/alcohol dependence.  See e.g., August 1998 
neuropsychiatric report from the MeritCare Clinic; VA progress 
notes, dated beginning in 2000; July 2004 VA psychiatric 
examination report.  Finally, an April 2002 VA progress note 
shows that the Veteran stated that he refused to relinquish his 
disability benefits, not because he was actually disabled, but 
because he thought that he would receive more money with such 
benefits than he thought he would if he worked.  The Board 
therefore finds that the Veteran is not considered to be a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-
20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that in weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness).    

The Board finds that the claim must be denied.  As previously 
stated, the earliest medical evidence of tinnitus is dated no 
earlier than 2000.  This is a period of approximately 30 years 
following separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).   Furthermore, 
the Veteran has a post-service employment history that includes 
truck driving, factory work, and construction, and there is no 
competent evidence to show that the Veteran has tinnitus that was 
caused or aggravated by his service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  See 38 C.F.R. § 3.303.  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (A 
veteran is competent to testify to an in-service acoustic trauma, 
in-service symptoms of tinnitus, and post-service symptoms of 
tinnitus).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that polyuria, 
and tinnitus, were caused or aggravated by service that ended in 
1970, or that polyuria was caused or aggravated by service-
connected diabetes.  The Veteran has asserted that he has had 
tinnitus since his service.  This lay evidence would normally be 
competent evidence to show that the Veteran experienced urinary 
symptoms, and symptoms of ringing in the ears.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of either of the claims.  The Board 
has determined that the Veteran is not credible.  With regard to 
the claim for tinnitus, his separation examination report, and 
the accompanying report of medical history, do not show any 
relevant complaints, and he was not afforded a diagnosis of 
tinnitus upon VA physical examination in July 1971.  He has also 
reported post-service employment that includes work in 
construction, in a "manufacturing plant," and as a truck 
driver.  See e.g., March 1985 VA report; 1992 report from Styx 
Valley Hospital; March 1999 hearing transcript.  The Board 
therefore finds that the medical evidence warrants greater 
probative value on the issue of whether his symptoms are of such 
sufficient frequency and intensity to warrant a diagnosis of 
tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

With regard to both service connection claims, in summary, when 
the Veteran's service treatment records (which do not show 
complaints of ringing in the ears/tinnitus or polyuria, or a 
diagnosis of tinnitus or polyuria), and his post-service medical 
records are considered (which do not contain competent evidence 
of a diagnosis of polyuria, or of a nexus between tinnitus, or 
polyuria, and the Veteran's service), the Board finds that the 
service treatment reports, and the medical evidence, outweigh the 
lay statements to the effect that he has the claimed conditions 
that are related to his service.  

The Veteran argues that Cosman v. Principi, 3 Vet. App. 303 
(1992), allows for the grant of his tinnitus claim.  See August 
2006 VA Form 9.  Cosman held that service connection may be 
granted for disability shown after service when all of the 
evidence, including that pertinent to service, shows that it was 
incurred in service.  See id at 305.  The Board has already 
extensively detailed how the evidence shows the Veteran's 
tinnitus was not incurred in service.  

As a final matter, the Joint Motion states that in its August 
2009 decision the Board had "failed" to consider the 
applicability of 38 C.F.R. § 4.115a, in relation to findings in 
an April 2006 VA examination report.  However, VA generally does 
not grant service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The provisions at 38 C.F.R. 
§ 4.115a merely provide for the evaluation of genitourinary 
disorders according to their predominant manifestations.  Thus, 
while various urinary symptoms may be used to evaluate a service-
connected urinary disorder, there is nothing in this regulation 
which abrogates the threshold requirement for service connection 
that there be a diagnosed condition reflecting an injury or 
disease process.  Gilpin; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992).  Accordingly, this argument provides no basis for a grant 
of the claim.  




III.  Initial Compensable Evaluation

The Board first notes that in its August 2009 remand, it directed 
that VBA should issue a statement of the case pertaining to the 
issue of entitlement to an effective date prior to December 16, 
2003 for the award of service connection for a left little finger 
laceration.  In November 2009, the RO issued a statement of the 
case to the Veteran as to this issue.  However, there is no 
record to show that a timely appeal was ever received.  
Therefore, an appeal has not been perfected as to this issue, the 
RO's decision is final, and this issue is not before the Board at 
this time.  

In a July 2004 rating decision, the RO granted service connection 
for a left little finger laceration; a noncompensable disability 
rating was assigned effective December 16, 2003.  The Veteran 
perfected an appeal as to the issue of entitlement to an initial 
compensable evaluation for his left little finger laceration.  In 
a statement, received in July 2004, he complained that  he had no 
feeling in his finger "at times," that he has "pain on 
pressure and during cold weather, limited motion and a weak grasp 
strength."  He also complained of poor sensation, and pain.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.118, DC 7801 (2009), a 10 percent rating is 
warranted for: Scars, other than head, face, or neck, that are 
deep or that cause limited motion: Area or areas exceeding 6 
square inches (39 sq. cm.).  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A deep 
scar is one associated with underlying soft tissue damage.  

Under 38 C.F.R. § 4.118, DC 7802 (2009), a 10 percent rating is 
warranted for: Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or areas 
of 144 square inches (929 sq. cm.) or greater.  Note (1): Scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part.  Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

Under 38 C.F.R. § 4.118, DC 7803 (2009), a 10 percent rating is 
warranted for: Scars, superficial, unstable.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A superficial 
scar is one not associated with underlying soft tissue damage.  

Under 38 C.F.R. § 4.118, DC 7804 (2009), a 10 percent rating is 
warranted for: Scars, superficial, painful on examination.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  

Under 38 C.F.R. § 4.118, DC 7805 (2009), scars, other, are to be 
evaluated based on limitation of function of the affected part.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2009), the Veteran's service treatment reports 
do not show any relevant findings, complaints, or diagnoses.  A 
July 1971 VA examination report noted a faint scar on the lateral 
aspect of the terminal phalanx of the left  little finger, with a 
normal range of motion, and no residuals, notwithstanding a 
"questionable complaint of finger getting cold in winter."  A 
June 2000 private report noted tremendously improved sensation, 
and lessening of pain, in the left little finger, following a 
left ulnar nerve decompression procedure.  A September 2000 VA 
progress note similarly noted complaints of left hand weakness 
and mild sensory loss, and that left fifth digit numbness was 
"subsequently found to be due to (a post-service) ulnar nerve 
injury."    

The medical evidence dated during the time period in issue in 
this case consists of VA reports, dated between December 16, 
2003, and 2010.  See 38 C.F.R. § 3.400(o)(2) (2009).  The Board 
notes that, to the extent that the Board's August 2009 decision 
indicated that an old version of 38 C.F.R. § 4.118 was 
applicable, the relevant changes went into effect on August 30, 
2002.  As the effective date for service connection for the 
Veteran's left little finger laceration is December 16, 2003, 
these changes are not applicable to this issue.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).  

The medical evidence includes a June 2004 VA examination report, 
which shows that the Veteran reported an inservice history of a 
cut to his left little finger while loading a truck that required 
five stitches.  He complained of numbness, stiffness, cold 
sensitivity, and loss of sensation from the PIP (proximal 
interphalangeal) joint distally to the tip of the finger.  On 
examination, there was a subtle scar extending diagonally from 
the PIP joint to the tip, which measured 2.25 centimeters (cm.) x 
1 cm.  He had slight stiffness of the distal tip of the left 
fifth digit, good grasp, and no sensation of the distal tip to 
monofilament.  He was able to perform finger opposition with all 
digits.  An associated X-ray report for the left hand contains an 
impression of "unremarkable study of the left hand."  

A March 2007 VA diabetes mellitus examination report shows that 
the Veteran complained of bilateral hand numbness, worse in the 
fifth digits.  On examination, he had good sensation to 
monofilament and finger position sense.  The impressions included 
"hand numbness secondary to ulnar nerve entrapment."  

An October 2009 VA examination report shows that finger position 
sense and sensation to monofilament was intact in the upper 
extremities.  There was no relevant diagnosis.  

An initial compensable evaluation is not warranted under 
38 C.F.R. § 4.118, DC's 7801-7804.  There is no competent 
evidence to show that the Veteran's left little finger laceration 
is productive of a scar of an area or areas exceeding 6 square 
inches (38.7 cm. squared), a scar that is superficial and poorly 
nourished, with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is unstable.  
Thus, the assignment of an initial 10 percent evaluation for the 
Veteran's left little finger laceration is not warranted, and the 
claim must be denied.  In addition, there is no competent 
evidence to show that his left little finger laceration is 
productive of a limitation of function.  See 38 C.F.R. § 4.118, 
DC 7805.  Thus, the assignment of an initial 10 percent 
evaluation for the Veteran's service-connected left little finger 
laceration is not warranted, and the claim must be denied.     

The Board additionally observes that as no underlying muscle 
injuries have been medically identified, evaluating this 
disability under 38 C.F.R. § 4.73 (muscle injuries) is not 
appropriate.  

There is no competent medical evidence to contradict the findings 
of the VA examiner.  A careful review of the record indicates 
that there is no medical evidence of record tending to indicate 
that the Veteran experiences any significant limitation of motion 
associated with his laceration of the left little finger.  It 
does not appear that he has requested medical treatment for the 
laceration and associated scarring.  

The Joint Motion noted that the Board had inadequately discussed 
the Veteran's complaints, between May 2000 and January 2001, of 
pain, numbness, stiffness, and cold sensitivity, and how they 
relate to DC 7804.  The Board has considered these complaints.  
However, these complaints are dated prior to the effective date 
for service connection, his numbness is shown to be due to a 
post-service ulnar nerve injury.  With regard to the Veteran's 
complaints in June 2004, the Board notes that the report shows 
that the Veteran did not complain of left little finger pain, and 
the Board is unaware of any authority for the proposition that 
his reported symptoms of "numbness, stiffness, cold sensitivity, 
and loss of sensation" are analogous to pain.  He did claim to 
have finger pain in a July 2004 statement.  However, and in any 
event, the Board has determined that the Veteran is not credible, 
and DC 7804 states that a 10 percent evaluation is warranted for 
superficial scars that are painful on examination.  In this case, 
left little finger pain was not found "on examination."   

As a final matter, the Board notes that Diagnostic Code 5230 
rates any limitation of motion of the little finger as 
noncompensably disabling.  

The Board has considered whether an initial compensable 
evaluation is warranted for the Veteran's left little finger 
laceration based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  A 
noncompensable evaluation is the maximum rating allowable under 
DC 5230.  Accordingly, the aforementioned provisions of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.  

Ordinarily, the VA Schedule for Rating Disabilities will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 3.321(b)(1) 
(2009).

The Veteran has never asked for an extraschedular rating, and the 
RO has never adjudicated the same.  Moreover, the Veteran has not 
identified any factors which may be considered to be exceptional 
or unusual with respect to the left little finger scar.  

Accordingly, the matter of the Veteran's potential entitlement to 
an extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance); see also Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).

In any event, the Veteran is already in receipt of TDIU, so the 
matter of his entitlement to an extraschedular rating for the 
service-connected little finger scar is effectively moot.  

In deciding the Veteran's initial compensable evaluation claim, 
the Board has considered the determinations in Fenderson and 
Hart, and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  As noted above, the Board does not find 
evidence that the Veteran's evaluation should be increased for 
any period considered in the appeal, based on the facts found. 

For all service connection claims, and the initial compensable 
evaluation claim, in reaching these decisions, the Board has 
considered the doctrine of reasonable doubt, however, as is 
stated above, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in June 2005 (gout), 
and in January 2006 (tinnitus).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

It appears that a VCAA notice was not issued as to the claim for 
polyuria (although the February 2006 statement of the case 
indicates that three VCAA notices were sent in association with 
16 different claims, to include the claim for polyuria, no such 
letter pertaining to polyuria appears to be of record), and that 
the June 2005 VCAA notice is not in compliance with the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is 
presumed prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court 
determined that the Federal's Circuit's "harmless error" analysis 
set forth in Sanders v. Nicholson was too complex and rigid, its 
presumptions imposed unreasonable evidentiary burdens upon the 
VA, and it would too often require an appellate court to treat as 
harmful errors that in fact were harmless.  Instead, the Supreme 
Court held that in cases where notice was inadequate, the 
reviewing court should consider the totality of the circumstances 
in determining whether the Veteran was prejudiced by the error.

The Board finds that any VCAA notice errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence, and as a reasonable person could be expected 
to understand from the notices what was needed. Specifically, in 
the February 2006 statement of the case, the RO specifically 
listed and discussed the relevant criteria, and notified him that 
his claim for service connection for gout had previously been 
denied in a final RO decision in August 2003.  Submissions from 
the appellant and his representative received since the February 
2006 statement of the case, indicate actual knowledge of the 
right to submit additional evidence and of the availability of 
additional process, and show that the Veteran, and/or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claim.  The actions by VA, 
to include the Board's adjudication of the claims in August 2009, 
indicate that a reasonable person could be expected to understand 
what was needed. 

With regard to the claim for an initial compensable evaluation 
for left little finger laceration, in February 2004, the Veteran 
was sent a VCAA notice in association with his claim for service 
connection.  In such a case, where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional 
§ 5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  With regard to the claim for gout, as the Board has 
determined that new and material evidence has not been presented, 
a remand for an examination and/or an etiological opinion is not 
required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 
2002).  With regard to the claim for polyuria, as the Board has 
determined that the evidence shows that he does not have this 
disorder, an examination and an etiological opinion are not 
required.  Gilpin; 38 C.F.R. § 3.156(d) (2009).  With regard to 
the claim for tinnitus, the Board has determined that the Veteran 
is not credible, there is no inservice evidence of tinnitus, the 
earliest post-service medical evidence of tinnitus is dated about 
30 years following service, the Veteran is shown to have a post-
service employment history that includes truck driving, factory 
work, and construction, and there is no competent evidence to 
show that tinnitus is related to the Veteran's service.  
Therefore, an examination and an etiological opinion are not 
required.  Id.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for gout is not reopened.  

Service connection for polyuria, and tinnitus, is denied.  

An initial compensable evaluation for service-connected left 
little finger laceration is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


